IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WAYLAND H. SULLIVAN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1251

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Gilchrist County.
David P. Kreider, Judge.

Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.